Judgment, Supreme Court, New York County (Walter Tolub, J.), entered January 17, 2003, which, after a nonjury trial, inter alia, awarded plaintiffs, against defendants, jointly and severally, the principal sum of $225,000, unanimously affirmed, with costs.
The trial court properly found that the parties’ 1996 agreement obligating defendants to repay plaintiffs the principal sum of $225,000 was never superseded, as alleged by defendants, by a 1998 agreement freeing them of the repayment obligation. The purported 1998 agreement, although drafted, was never signed by all the necessary parties, nor was there evidence of performance unequivocally referable to it (see Rose v Spa Realty Assoc., 42 NY2d 338 [1977]; H.P.I. Intl. v Kronen, 203 AD2d 325 [1994]; Tierney v Capricorn Invs., 189 AD2d 629 [1993], lv denied 81 NY2d 710 [1993]; Wasserstrom v Interstate Litho Corp., 114 AD2d 952 [1985]).
We have considered defendants’ remaining contentions and find them unavailing. Concur—Saxe, J.E, Sullivan, Rosenberger, Friedman and Gonzalez, JJ.